This opinion is subject to administrative correction before final disposition.




                                  Before
                      KING, STEPHENS, and BAKER,
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                              Lexa A. LEE
       Aviation Electronics Technician Third Class (E-4), U.S. Navy
                                Appellant

                              No. 201900249

                           Decided: 19 March 2020
   Appeal from the United States Navy-Marine Corps Trial Judiciary
                              Military Judges:
                       Warren A. Record (arraignment)
                          James A. Talbert (trial)
   Sentence adjudged 12 June 2019 by a general court-martial convened
   at Naval Air Station Pensacola, Florida, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
   confinement for 20 months, 1 bad-conduct discharge.
                            For Appellant:
           Lieutenant Commander Erin L. Alexander, JAGC, USN
                                For Appellee:
                             Brian K. Keller, Esq.




   1  The convening authority suspended confinement in excess of 18 months pursu-
ant to a pretrial agreement.
                United States v. Lee, NMCCA No. 201900249


                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2